PER CURIAM:
Willie Hines, Jr., seeks to appeal the district court’s order determining that his 42 U.S.C. § 1983 (2000) action, which he filed with three other inmates, was not appropriate for class certification and severing the action into four separate lawsuits. He also seeks to appeal a subse*903quent scheduling order. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The orders Hines seeks to appeal are neither final orders nor appealable interlocutory or collateral orders. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED